UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


In Re: PERAMCO INTERNATIONAL,             
INCORPORATED,
                           Debtor.


STUART, L.L.C.,
                   Plaintiff-Appellant,
                  v.
                                                   No. 00-1163
FIRST MOUNT VERNON INDUSTRIAL
LOAN ASSOCIATION,
               Defendant-Appellee,
                  and
PERAMCO INTERNATIONAL,
INCORPORATED,
                            Defendant.
                                          
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                 (CA-99-1085-A, BK-97-13216-J)

                        Argued: November 1, 2000

                        Decided: February 7, 2001

      Before LUTTIG and TRAXLER, Circuit Judges, and
     Alexander WILLIAMS, Jr., United States District Judge
       for the District of Maryland, sitting by designation.



Reversed and remanded with instructions by unpublished per curiam
opinion.
2                IN RE: PERAMCO INTERNATIONAL, INC.
                             COUNSEL

ARGUED: Spencer Dean Ault, JOHNSON, YOUNG & AULT,
P.L.C., Leesburg, Virginia, for Appellant. James Michael Towarn-
icky, JAMES M. TOWARNICKY, P.L.L.C., Springfield, Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Appellant Stuart, L.L.C. ("Stuart") brought this adversary proceed-
ing in bankruptcy court against appellee First Mount Vernon Indus-
trial Loan Association ("First Mount Vernon") seeking a declaration
that First Mount Vernon’s interest in certain real property was limited
by an order entered in a prior bankruptcy proceeding to which First
Mount Vernon’s predecessor-in-interest was a party. The bankruptcy
court granted summary judgment to First Mount Vernon, and the dis-
trict court affirmed. Stuart appeals. For the reasons set forth below,
we reverse and remand.

                                  I.

   Peramco International, Inc. ("Peramco") was a Virginia corporation
owned and directed solely by Tom and Tooran Shadmand (the "Shad-
mands"). In the 1970s, Peramco acquired real property located at
1349 Stuart Road, Fairfax, Virginia (the "Property"). In 1986, Per-
amco secured a loan with a first-lien deed of trust in the Property for
$250,000. The promissory note secured by the first deed of trust was
executed jointly by Peramco and the Shadmands individually. The
first deed of trust was eventually transferred to the Federal Deposit
Insurance Corporation ("FDIC"), which was the immediate
predecessor-in-interest to First Mount Vernon. In 1988, Peramco
                 IN RE: PERAMCO INTERNATIONAL, INC.                  3
granted a second-lien deed of trust in the Property to secure a loan
extended to Shadmand Enterprises, Inc., a corporation also wholly
owned by Peramco and the Shadmands. The second deed of trust was
granted to the predecessor-in-interest to Stuart.

   In 1990, Peramco filed a petition for relief (the "Peramco I" pro-
ceeding) under Chapter 11 of the Bankruptcy Code. See 11 U.S.C.A.
§§ 1101 - 1174 (West 1993 & Supp. 2000). No plan of reorganization
was confirmed in Peramco I. Eventually, the bankruptcy court dis-
missed Peramco I sua sponte for lack of activity. While Peramco I
was pending, however, the Shadmands filed a joint Chapter 11 peti-
tion (the "Shadmand I" proceeding), initiating a case that was never
formally consolidated with Peramco I. The Shadmands proposed sev-
eral plans of reorganization in Shadmand I; the "Debtors Fifth
Amended Plan of Reorganization" (the "Plan" or "Shadmand I Plan")
was finally confirmed by order of the bankruptcy court in February
1994. The terms of the Plan required that the Property be sold and that
the proceeds be applied without interest to the claim of FDIC, First
Mount Vernon’s predecessor-in-interest. Specifically, the Plan pro-
vided as follows:

    The Class Nine Claimant FDIC - Stuart Road Property

       The claim by the FDIC [which] is secured by a consen-
    sual first deed of trust between Peramco International, Inc.,
    a corporation wholly owned by [the Shadmands], and [a]
    personal guarantee of [the Shadmands], is impaired. The
    lien attaches to the Stuart Road Property. The approximate
    principal amount of such lien is $250,000.00. [The Shad-
    mands] will pay Creditor the full principal of any allowed
    claim without interest from the Distribution Account. [The
    Shadmands] will sell such property . . . free and clear of all
    liens and Claimant’s lien would attach to the proceeds of the
    sale. Said proceeds would be distributed to the Distribution
    Account and then distributed to the creditor.

J.A. 130. Before the bankruptcy court issued its confirmation order,
FDIC was provided an opportunity to review the Plan and reject it.
FDIC voted to approve the Plan.
4                 IN RE: PERAMCO INTERNATIONAL, INC.
   For reasons not fully apparent to us, the Property was not sold as
directed by the confirmed Plan. In fact, following confirmation of the
Plan, there was little significant activity at all in the Shadmand I case.
In April 1996, the bankruptcy court, acting sua sponte, dismissed
Shadmand I.

   First Mount Vernon acquired the first deed of trust held by FDIC,
and began foreclosure proceedings against the Property in August
1996, and scheduled the foreclosure for September 10, 1996. In short
order, Tom and Tooran Shadmand decided to file a second joint
Chapter 11 bankruptcy petition (the "Shadmand II" proceeding),
which they did on September 9, 1996, automatically staying First
Mount Vernon’s efforts at foreclosure of the Property. See 11
U.S.C.A. § 362(a) (West 1993 & Supp. 2000). Subsequently, the
bankruptcy court lifted the automatic stay, and First Mount Vernon
rescheduled the foreclosure for May 1, 1997. Once again, however,
the Shadmands staved off foreclosure when they caused Peramco to
file its second petition for relief under Chapter 11 (the "Peramco II"
proceeding) in April 1997. As in the Shadmand II case, the stay was
eventually lifted in Peramco II, allowing First Mount Vernon to com-
plete foreclosure on its first-lien deed of trust on the Property.

   The bid price for the Property was $525,000. At the time of the
foreclosure sale, First Mount Vernon’s claim, including interest and
other costs, had grown to $565,000. Thus, First Mount Vernon
claimed it was entitled to the full amount of the proceeds from the
foreclosure sale.

   Stuart’s immediate predecessor-in-interest, Amresco New England
II L.P. ("Amresco"), initiated an adversary proceeding in the Peram-
co II bankruptcy case aimed at limiting First Mount Vernon’s share
of the proceeds from the sale of the Property to $250,000 under the
terms of the Plan confirmed in Shadmand I.1 The bankruptcy court
granted summary judgment in favor of First Mount Vernon, conclud-
ing that it was not bound by the terms of the Plan confirmed in Shad-
    1
  Amresco brought a similar adversary proceeding within the Shad-
mand II bankruptcy case; however, the bankruptcy court dismissed Shad-
mand II in June 1998.
                  IN RE: PERAMCO INTERNATIONAL, INC.                    5
mand I and that its claim to the proceeds of the Property was therefore
not limited to $250,000.

   On appeal, the district court affirmed the bankruptcy court. The
district court rejected Stuart’s contention that First Mount Vernon was
bound by the terms of the confirmed Plan under section 1141(a) of
the Bankruptcy Code and was making an impermissible collateral
attack on the limits imposed by the Plan on its lien on the Property.
The district court concluded that the bankruptcy court in Shadmand
I "lacked jurisdiction to affect the assets of Peramco, a corporate
debtor, through the Chapter 11 plan of the Shadmands, individual
debtors. . . . The bankruptcy court would have had jurisdiction over
Peramco’s assets only if the [first] Shadmand[ ] and Peramco bank-
ruptcies were consolidated." J.A. 325. Stuart appeals the decision of
the district court.2

                                   II.

   Stuart argues that First Mount Vernon was bound by the principle
of collateral estoppel to the Plan that was accepted by First Mount
Vernon’s predecessor-in-interest and confirmed by final order of the
bankruptcy court in Shadmand I. The terms of the Plan limit First
Mount Vernon’s interest in the Property to $250,000. Therefore,
argues Stuart, First Mount Vernon’s current adversary action seeking
more than $250,000 of the proceeds from the sale of the Property
amounts to an impermissible collateral attack on the final order of the
bankruptcy court. We agree.

   In Spartan Mills v. Bank of America Illinois, 112 F.3d 1251, 1255
(4th Cir. 1997), Spartan Mills, which was secured by a pre-petition
statutory textile processor’s lien in the debtor’s property, did not
object to a Chapter 11 reorganization plan that subordinated Spartan
Mills’ lien on the property to Bank of America’s lien when the Flor-
  2
   The district court rested its decision largely upon In re Deutchman,
192 F.3d 457 (4th Cir. 1999), concluding that the Shadmands failed to
take sufficient affirmative action in Shadmand I to extinguish First
Mount Vernon’s lien on the Property. The parties, however, agree that
In re Deutchman is neither dispositive nor particularly applicable in this
case. We agree.
6                IN RE: PERAMCO INTERNATIONAL, INC.
ida bankruptcy court issued an order confirming the plan. In its order,
the bankruptcy court notified all creditors that Bank of America,
which was financing the debtors’ ongoing operations, enjoyed a first
priority lien that would become final if no challenge were brought
within a certain time period. Although Spartan Mills brought an
adversary proceeding after the sale of the property, it voluntarily dis-
missed that action. Subsequently, in a district court in this circuit,
Spartan Mills initiated a declaratory judgment action seeking to have
its interest in the debtor’s property adjudged superior to Bank of
America’s interest. We affirmed the district court’s dismissal of the
declaratory judgment action:

    Spartan Mills cannot allow a final order that deprives it of
    a lien position to stand and then hope to attack it collaterally
    at another time and in another forum. . . . The lien of a credi-
    tor is void if the unappealed, final order of a bankruptcy
    court vested with proper jurisdiction so declares regardless
    of the bankruptcy court’s failure to adhere to normal bank-
    ruptcy procedures.

Id. at 1256-57. Thus, confirmation orders by bankruptcy courts may
not be attacked collaterally, "even if proper grounds exist to chal-
lenge" such orders, unless the challenge "is based on the original
court’s lack of jurisdiction." Id. at 1255.

   We perceive no significant difference in the facts of Spartan Mills
and our case. First Mount Vernon, through its predecessor-in-interest,
received notice of and participated in a prior Chapter 11 proceeding
that specifically dealt with the Property and voted in favor of a pro-
posed reorganization plan that expressly limited its interest in the
property. The plan was confirmed by order of the bankruptcy court
without any objection. First Mount Vernon should not now be able to
disregard the terms of the confirmed Plan. Nevertheless, First Mount
Vernon argues that it is not bound by the Plan for two reasons. We
reject both arguments.

                           A. Jurisdiction

  First Mount Vernon contends that its interest in the Property is not
impaired by the Shadmand I order because the bankruptcy court in
                  IN RE: PERAMCO INTERNATIONAL, INC.                    7
Shadmand I lacked jurisdiction under section 524(e) of the Bank-
ruptcy Code to modify the first-lien deed of trust in the Property held
by its predecessor-in-interest FDIC. See Spartan Mills, 112 F.3d at
1255 (noting that a collateral challenge to a bankruptcy court’s final
order is permissible only if "it is based on the original court’s lack of
jurisdiction"). Under section 524(e), "discharge of a debt of the debtor
does not affect the liability of any other entity on, or the property of
any other entity for, such debt." 11 U.S.C.A. § 524(e) (West 1993).
Peramco, not the Shadmands individually, technically held title to the
Property, but the Shadmands individually were the debtors in Shad-
mand I. Indeed, the Shadmand I and Peramco I bankruptcy proceed-
ings were never consolidated. According to First Mount Vernon, the
Property was therefore an asset of the bankruptcy estate in Peramco
I — not Shadmand I — and an order confirming a plan in Shadmand
I would have no effect upon the assets at issue in Peramco I. That is,
the confirmation order in Shadmand I had no effect on First Mount
Vernon’s interest in real property technically owned by Peramco, a
non-debtor.

   We disagree that the bankruptcy court was without the power to
deal with the Property simply because it was owned by a non-debtor.
Chapter 11 of the bankruptcy code directs that "the provisions of a
confirmed plan bind the debtor . . . and any creditor, . . . whether or
not the claim or interest of such creditor . . . is impaired under the
plan and whether or not such creditor . . . has accepted the plan." 11
U.S.C.A. § 1141(a) (West 1993). Section 524(e), a general provision
that does not apply only to Chapter 11 proceedings, does not divest
the bankruptcy court of jurisdiction to confirm a Chapter 11 reorgani-
zation plan that settles a creditor’s rights as to property held by a non-
debtor where the creditor has approved of and voted for the reorgani-
zation plan. See Menard-Sanford v. Mabey (In re A. H. Robins Co.),
880 F.2d 694, 702 (4th Cir. 1989). In A. H. Robins, we determined
that section 524(e) does not deny the bankruptcy court the power to
release liabilities of a non-debtor under the terms of a Chapter 11 plan
when the creditors of the non-debtor approved of and accepted the
terms of the plan. See id. (explaining that "‘section 524 . . . does not
by its specific words preclude the discharge of a guaranty when it has
been accepted and confirmed as an integral part of reorganization’"
(quoting Republic Supply Co. v. Shoaf, 815 F.2d 1046, 1050 (5th Cir.
1987)). We recognize that there are decisions to the contrary in other
8                 IN RE: PERAMCO INTERNATIONAL, INC.
circuits, see, e.g., Resorts Int’l, Inc. v. Lowenschuss (In re Lowen-
schuss), 67 F.3d 1394, 1401 (9th Cir. 1995), but we reject First Mount
Vernon’s implication that we should abandon our precedent. We are
satisfied that the bankruptcy court in Shadmand I had jurisdiction to
enter its confirmation order.
   Also, we cannot ignore the fact that the bankruptcy court in Shad-
mand I, in its attempt to reach an equitable resolution of the matter,
was dealing with the bankruptcy of a husband and wife who held the
sole interests in the corporation in question. All of the parties having
any interest in the Property were before the court at that time. The
Plan, which unmistakably divested FDIC of its lien and allowed for
payment of only $250,000 to satisfy the debt, was one of which FDIC
was clearly aware and to which it in fact agreed. Indeed, all creditors
having an interest in the Property were properly on notice and in com-
plete agreement as to the disposition of the Property. Given the rela-
tionship between the Shadmands and Peramco, the corporation
holding the property, along with the unique circumstances surround-
ing acceptance and confirmation of the plan, we decline to permit
First Mount Vernon’s collateral attack upon the judgment.
                               B. Notice
   First Mount Vernon’s other argument is that even if the bankruptcy
court had jurisdiction in Shadmand I, collateral estoppel cannot apply
because First Mount Vernon’s predecessor-in-interest did not receive
sufficient notice in Shadmand I. See Spartan Mills, 112 F.3d at 1257
("Due process requires that in order for a proceeding to be accorded
finality, notice must be given that is ‘reasonably calculated, under all
the circumstances, to apprise interested parties of the pendency of the
action and afford them an opportunity to present their objections.’"
(quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S.
306, 314 (1950)). According to First Mount Vernon, FDIC was an
unsecured creditor of the individual Shadmands but a secured creditor
of Peramco.3 Thus, First Mount Vernon claims that FDIC was evalu-
    3
    The joint stipulation of facts presented to the bankruptcy court pro-
vided that "[u]nder the Confirmed Plan, the FDIC was listed as an unse-
cured creditor." J.A. 77. The disclosure statement to the Plan, however,
listed FDIC as a "Secured Claimant." J.A. 63. And the Plan notes that
"the claim by the FDIC is secured by a consensual first deed of trust . . .
[in] the Stuart Road Property." J.A. 43 (emphasis added). In any event,
we do not believe that this characterization is determinative and, there-
fore, assume that FDIC was indeed an unsecured creditor in Shadmand
I.
                 IN RE: PERAMCO INTERNATIONAL, INC.                  9
ating the proposed Plan in Shadmand I from the perspective of an
unsecured creditor and was never given notice that the Plan could
affect FDIC’s standing as a secured creditor of Peramco. In other
words, FDIC alleges it did not have sufficient notice that its lien on
the Property would be extinguished as part of the individual Shad-
mands’ reorganization since title to the Property was held by Peramco
and the Peramco I bankruptcy was technically still pending (although
no activity had occurred in the case). First Mount Vernon suggests
that more precise notice indicating that the Plan covered property held
by Peramco was required to satisfy due process.
   We conclude that the Plan provided sufficient notice. It indicated
that FDIC had a security interest in the Property, that FDIC’s interest
in the property was being addressed and, most importantly, that the
debtors — the Shadmands — would be required to sell the Property
"free and clear of all liens" and that "Claimant’s lien would attach to
the proceeds of the sale." J.A. 43. Clearly, this was sufficient notice
that all liens on the Property, including FDIC’s, would be extin-
guished under the terms of the Plan. FDIC was furnished with a ballot
to accept or reject the Plan; it accepted it. First Mount Vernon cannot
argue that FDIC was taken by surprise that its lien on the Property
was to be extinguished under the terms of the Plan. We conclude First
Mount Vernon is bound by the terms of the Plan confirmed in Shad-
mand I.
                                 III.
   Accordingly, we reverse the decision of the district court and
remand with instructions that judgment be entered in favor of Stuart
limiting First Mount Vernon’s interest in the proceeds to $250,000,
in accordance with the terms of the Plan confirmed in Shadmand I.
             REVERSED AND REMANDED WITH INSTRUCTIONS